Jason M. Orange! (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)                                                              2/20/2020
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutten11an@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42 nd Street, Suite 2520
New York, NY 10165
Telephone:      (212) 292-5390
Facsimile:      (212) 292-5391
Attorneys for Plaint {ff
Poo/Slinky, LLC

                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



POOF-SLINKY, LLC,
        f
Plaintif

V.
                                                             CIVIL ACTION No.
ADAADA, et al.,                                                19-cv-9400 (ER)
Defendants




                           NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41 (a)(l )(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Poof­
Slinky, LLC ("Poof' or "Plaintiff"), by its undersigned attorneys, hereby gives notice of
dismissal of all claims against Defendants millet16zjh, potato00l, Softmusic, wintefei, yanbirdfx
and �sJIPillk552 & Discount Store in the above-captioned action, with prejudice, and with each
party to bear its own attorneys' fees, costs and expenses.
February   20
